In a proceeding pursuant to CPLR article 78, inter alia, to enjoin respondents from transferring petitioner, an employee of the Nassau County Department of Mental Health, to a new facility, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated November 15, 1976, which dismissed the petition. Judgment affirmed, without ■ costs or disbursements. A review of the record shows no abuse of discretion by Special Term in denying petitioner the extraordinary remedy sought, which generally does not lie to prevent administrative acts (see Matter of Dati v Gallagher, 68 Misc 2d 692, 694). Petitioner may, of course, pursue her grievances before the appropriate administrative bodies. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.